Citation Nr: 1616941	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  12-00 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for degenerative disk disease of the lumbar spine (lumbar spine disability).

2.  Entitlement to an increased rating in excess of 10 percent for left L5 radiculopathy.

3.  Entitlement to a total disability rating due to individual unemployability.

4.  Entitlement to an increased rating in excess of 10 percent for an adjustment disorder.

5.  Entitlement to service connection for right lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent

ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had service from July 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision, which denied an increased rating of the Veteran's low back disability and a April 2013 rating decision, which denied an increased for left lower extremity radiculopathy and entitlement to TDIU both from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran initially elected to have a Travel Board hearing, but withdrew this request in a July 2015 correspondence to the VA.  He elected instead to have his case forwarded to the Board for adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims processing system.  A review of the documents in Virtual VA reveals documents which are irrelevant to the issues on appeal or are duplicative of the record contained in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's claim for an increased rating for a low back disability, a remand is required because the VA examination for the Veteran's back disability was inadequate.  Importantly, the VA examiner who conducted the April 2013 examination did not review the claims file but noted that the Veteran had not had recent treatment or evaluation.  The claims file, however, included a private independent medical evaluation of the Veteran conducted in April 2012.  Thus, the examiner was not in possession of an accurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  The Board thus finds that a new VA examination is warranted which includes a review of the Veteran's claim file to include the independent medical evaluation provided by the Veteran in April 2012. 

Regarding the Veteran's claim for increased rating for his left L5 radiculopathy and entitlement to TDIU, a remand is required because it appears that the AOJ did not review the entirety of the claims file.  The AOJ did not issue a statement of the case (SOC) in response to the Veteran's notice of disagreement to these issues; rather, it included these issues in a supplemental SOC (SSOC).  See 38 C.F.R. §§ 19.29, 19.31(a) (2015).  Additionally, the AOJ's listing of evidence in SSOC does not include all the evidence listed in the SOC.  Accordingly, remand is required for the AOJ to readjudicate these issues in a SOC or SSOC that addresses all the evidence of record.

Regarding the Veteran's claim for an increased rating in excess of 10 percent for adjustment disorder and service connection for right lower extremity radiculopathy, the AOJ has not issued a SOC on these issues.  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238 (1999).  An April 2013 rating decision granted the Veteran's claim for service connection for adjustment disorder and provided a 10 percent rating while his claim for service connection for right lower extremity radiculopathy was denied.  In a June 2013 correspondence, the Veteran wrote that "Please allow this letter to serve as an official 'Notice of Disagreement' (NOD) to the April 22, 2013 VA decision on the following issues:  1. Evaluation of adjustment disorder which is currently rated at 10 percent disabling; [...] 3. Service connection for right lower extremity radiculopathy."  Thus, a SOC must be issued as to the Veteran's claims for increased rating in excess of 10 percent for adjustment disorder and service connection for right lower extremity radiculopathy.


Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After completing the preceding development, the Veteran must be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements.  The examiner should report all signs and symptoms necessary for evaluation of the Veteran's lower back disability under the rating criteria utilizing the appropriate Disability Benefits Questionnaire.  

4.  Send the Veteran an SOC concerning his claims for entitlement to an increased rating for an adjustment disorder and entitlement to service connection for right lower extremity radiculopathy.  Advise the Veteran that he still needs to file a timely substantive appeal in response to the SOC to perfect an appeal to the Board concerning these claims.  38 C.F.R. §§ 20.200, 20.302(b) (2015).  Also advise the Veteran of the time limit for perfecting the appeal of the claims.  The claims should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims for increased ratings for a lumbar spine disability, for left L5 radiculopathy, and for TDIU, must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




